In re Lachney, Lonnie L.; Lachney, Bernadine Rachal; — Defendant^); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA92-0537; Parish of Rapides, 9th Judicial District Court, Div. “E”, No. 150,575.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated. Trial judge did not *561abuse his discretion in the award of severance damages.
CALOGERO, C.J., and HALL, J., would grant and docket the writ.
LEMMON, J., not on panel.